Citation Nr: 1300006	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral flat feet with a  bunion deformity of the left great toe and residual scars. 

2.  Whether the reduction of the Veteran's disability rating for bilateral flat feet with bunion deformity from 10 percent to noncompensable in a July 1993 administrative decision was clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, continued a 10 percent evaluation for the service-connected bilateral flat foot disability.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri. 

The Veteran's substantive appeal (received in April 2009) included a request for a hearing before the Board in Washington, D.C.  In October 2012, the Board sent the Veteran a letter asking him to clarify whether he still desired a hearing.  The letter stated that if a response was not received within 30 days, the Board would assume the Veteran did not want a hearing and would proceed accordingly.  No response to the letter was received and the Board will proceed with a decision in this case.  


FINDINGS OF FACT

1.  The Veteran's bilateral flat feet with bunion deformity of the left great toe and residual scars manifests a right mild flat foot and left severe flat foot without marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the tendo achillis on manipulation. 

2.  Residual scars of the Veteran's three repairs of a left hallux valgus deformity are nontender, superficial, stable, do not involve an area greater than 929 square (sq) centimeters (cm), and do not result in limitation of motion.

3.  For the period beginning May 4, 2010, the Veteran's service-connected bilateral flat feet with bunion deformity of the left great toe and residual scars has resulted in peripheral sensory neuropathy of the left foot that most nearly approximates mild impairment of the posterior tibial nerve.

4.   The July 1993 administrative decision's reduction of the rating for the Veteran's bilateral flat foot disability from 10 percent to noncompensable was adequately supported by the evidence then of record, considered the correct facts as they were known at the time, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for orthopedic impairment from the Veteran's bilateral flat feet with a bunion deformity of the left great toe and residual scars are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2012).  

2.  For the period beginning May 4, 2010, the criteria for a separate 10 percent rating, but not higher, for peripheral sensory neuropathy of the left foot are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8525.  

3.  The July 1993 administrative decision did not contain CUE in its reduction of the rating for the Veteran's bilateral flat foot disability from 10 percent to noncompensable.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(e), 3.655   (1993); 38 C.F.R. § 3.105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for bilateral flat feet with a bunion deformity of the left great toe was granted in an April 1991 rating decision with an initial 10 percent evaluation assigned effective January 11, 1991.  The November 2007 rating decision on appeal continued the 10 percent evaluation.  In March 2009, the RO assigned an extended temporary 100 percent evaluation based on the need for convalescence following surgery from April 25, 2006 through November 30, 2006 with an increased 20 percent evaluation effective from December 1, 2006.  The increased rating claim was received in May 2007.  As such, the rating period for consideration on appeal would normally be from May 2006.  38 C.F.R. § 3.400 (2012).  However, a March 2007 rating decision adjudicated including the schedular rating to be assigned for the disability at issue, and no appeal was taken as to the schedular rating assigned.  As such, that determination is final.  38 U.S.C.A. § 7105 (West 2002).  Hence, the rating period for consideration on appeal is from March 14, 2007, the day following the March 13, 2007 final rating decision.  Thus, for the rating period on appeal, the Veteran's bilateral flat foot disability is rated as 100 percent disabling through November 30, 2006 and 20 percent disabling thereafter.  The Veteran contends that an increased rating is warranted based on his complaints of severe foot pain. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the Veteran is in receipt of the maximum schedular rating for his bilateral flat foot disability through November 30, 2006, the Board will not address this period in its analysis.  Instead, the relevant focus of this decision is on the period beginning December 1, 2006, and whether a rating in excess of the currently assigned 20 percent evaluation is warranted.  The Veteran's disability is currently rated under Diagnostic Code 5276 pertaining to flat feet.  Under this diagnostic code, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.   Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).

The Veteran is service-connected for bilateral flat feet, but the March 2009 rating decision that assigned the current 20 percent evaluation for the disability noted that only the left foot was productive of symptoms that approximated severe.  The right foot manifested mild symptoms, and the Veteran is therefore in receipt of a 20 percent rating under Diagnostic Code 5276 for severe unilateral flat foot, despite the characterization of his service-connected disability as bilateral.  After review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected flat foot disability at anytime during the appeal period.  

With respect to the Veteran's right foot, the disability has most nearly approximated mild and a noncompensable rating under Diagnostic Code 5276.  VA examinations performed in March 2009, May 2010, December 2011, and April 2012 confirmed the presence of a right flat foot deformity, but examination of the foot did not disclose any other deformities such as pain on manipulation, alteration of the weight-bearing line, or inward bowing of the tendo achilles.  The Veteran has also consistently reported experiencing pain greater in the left foot than the right, with a denial of right foot pain at the most recent VA examination in April 2012.  His right foot is treated with custom orthotics and a cane for arch support and the April 2012 VA examiner noted that only symptoms from the left foot were not relieved by the arch supports.  The Veteran's right flat foot disability therefore most nearly approximates mild symptoms that are relieved by built-up shoe or arch support and warrant a noncompensable evaluation. 

Turning to the Veteran's left foot, the service-connected disability includes flat foot and bunion deformities and a three-time history of surgery to repair hallux valgus.  The disability is currently rated as 20 percent disabling for unilateral severe pes planus.  The Board finds that the disability does not most nearly approximate pronounced pes planus and the criteria associated with an increased 30 percent evaluation.  The left foot symptoms were characterized by the December 2011 VA examiner as mild to moderate and the examiner found that the Veteran did not manifest extreme tenderness of the plantar surfaces of the feet.  The April 2012 VA examiner also specifically noted that the left foot did not demonstrate marked pronation.  Additionally, there was no marked inward displacement or severe spasm of the achillis on manipulation during both the December 2011 and April 2012 examinations.  Upon examination in March 2009, the Veteran's left foot also demonstrated normal achilles alignment with only mild pronation and no pain on manipulation.  Thus, it is clear that the Veteran's left flat foot deformity has not demonstrated the specific criteria associated with a pronounced disability.  

The Veteran has consistently reported experiencing pain and weakness of the left foot, and an April 2010 letter from his VA physician states the left foot is productive of pain that limits the Veteran's ability to stand for prolonged periods or walk any distance.  However, the record also indicates that the Veteran utilizes various forms of treatment, including medication, a cane, and custom shoe inserts, that help alleviate the symptoms of his disability while not relieving them entirely.  The Board also finds that the Veteran's subjective complaints of pain due to the left foot are contemplated by the currently assigned 20 percent evaluation for severe left pes planus.  The objective evidence does not include any findings that would indicate the disability most nearly approximates pronounced, and the April 2012 VA examiner found that the disability did not affect the Veteran's ability to work.  Therefore, the left flat foot disability with bunion deformity most nearly approximates severe and the currently assigned 20 percent rating.  

The Board will now determine whether separate ratings are warranted for any other aspects of the Veteran's service-connected disability.  Upon neurological examination in May 2010, the Veteran was diagnosed with traumatic peripheral sensory neuropathy of the left foot secondary to multiple surgeries.  The zone of hypothesia included the medial aspect of the first joint extending three to four cm laterally onto the sole and laterally on the dorsal surface to include the second toe and the distal half of the midfoot.  The Veteran also manifested diminished equal reflexes and some loss of motor function of the left great and second toes.  A separate 10 percent evaluation is therefore appropriate under Diagnostic Code 8525 for mild impairment of the posterior tibial nerve for the period beginning May 4, 2010, the date the neuropathy was first identified.  The Board notes that the assignment of a separate rating for neurological impairment of the left foot does not violate the rule against pyramiding as this aspect of the disability is distinct and separate from the orthopedic impairment contemplated by Diagnostic Code 5276.  See 38 C.F.R. § 4.14 ; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98. 

The Veteran's service-connected bilateral foot disability also includes residual scars from multiple left foot surgical procedures.  As the scars could be productive of separate and distinct symptoms, the Board will also consider whether a separate rating is warranted for the service-connected scarring.  See 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As the Veteran's claim for an increased rating was pending before the change of criteria effective October, 28, 2008, it will not be evaluated under the current criteria for rating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2012)).  

The Board finds that none of the scars associated with the Veteran's surgical repairs of a left hallux valgus deformity warrant separate compensable ratings.  The May 2010, December 2011, and April 2012 VA examiners all identified several scars on the left foot resulting from surgery, but the scars were universally confined to the foot, were superficial, stable, did not involve an area greater than 929 sq. cm, and did not result in limitation of motion/function.  The Board notes that the May 2010 VA examiner found that the scars were slightly tender upon examination, but these findings were not supported by the later December 2011 and April 2012 examinations.  In fact, the April 2012 VA examiner specifically noted that the scars were not painful.  The Veteran has not made any specific complaints with respect to painful scars, and the Board therefore finds that separate compensable ratings are not warranted under Diagnostic Codes 7800-05 (as in effect prior to October 23, 2008).

In sum, the Veteran's service-connected bilateral flat feet with a bunion deformity of the left great toe and residuals scars warrants a 20 percent evaluation for orthopedic impairment and a separate 10 percent evaluation for neurological impairment of the left foot for the period beginning May 4, 2010.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a higher rating other than that discussed above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral flat feet with left great toe bunion deformity and residual scars are manifested by symptoms such as pain, weakness, mild flattening of the right arch, severe flattening of the left arch, and mild neurological impairment of the left foot.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected bilateral foot disabilities.  He is not in receipt of Social Security Administration disability benefits, and has continued to work as a stand-up comedian throughout the claims period.  The Veteran has reported that his foot condition limits his ability to stand and walk and therefore impacts his employability, but the April 2012 VA examiner explicitly found that the Veteran's disability had no effect on his ability to work.  In addition, the Veteran has also reported that his nonservice-connected psychiatric disability impacts his employability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the Veteran's service-connected bilateral foot disabilities.

CUE Claim

In a July 1993 administrative decision, the RO reduced the Veteran's compensation for his bilateral flat foot disability from a 10 percent rating to noncompensable, effective July 1, 1993.  The reduction of the disability was based on the Veteran's failure to appear for a scheduled VA examination in March 1993.  The Veteran contends that the reduction of his disability rating in the July 1993 administrative decision was CUE as he had good cause for his failure to appear for the VA examination based on his involuntary hospitalization in a VA psychiatric facility.  

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Service connection for bilateral flat feet with a bunion deformity of the left great toe was granted in an April 1991 rating decision.  An initial 10 percent evaluation was assigned effective January 11, 1991.  The Veteran was contacted in a February 1993 letter and informed that a VA examination would be scheduled to determine whether the severity of his service-connected disability had changed.  The letter also notified the Veteran that failure to report for the examination could result in the lowering or stopping of benefit payments.  

The Veteran's VA examination was scheduled for March 16, 1993, but he failed to appear.  In April 1993, the Veteran was notified in a letter that VA proposed to stop his disability payments effective July 1, 1993 based on his failure to appear for the examination.  The letter also informed the Veteran that he had 60 days to submit evidence of his willingness to report for an examination and/or request a hearing.  No response to this letter was received, and the rating for the Veteran's bilateral flat foot disability was reduced in a July 1993 administrative decision, effective July 1, 1993.  

The Veteran contends that the reduction of his disability rating in July 1993 was based on CUE as he had good cause for his failure to appear for the scheduled VA examination in July 1993.  In statements dated throughout the claims period, the Veteran has reported that he was committed to a VA psychiatric facility in March 1993 and was not able to respond to VA's notices regarding the scheduled examination and reduction of his disability benefits.  Treatment records from the Kansas City VA Medical Center (VAMC) dated in February and March 1993 confirm that the Veteran was involuntarily admitted to the Kansas City VAMC by the Jackson County Circuit Court for treatment of mental illness from February 1993 through March 25, 1993.  The Court determined that the Veteran presented a likelihood of causing physical harm to himself or others and was therefore in need of continued detention and treatment.  

The law in effect at the time of the July 1993 administrative decision provided that if a claimant, without good cause, failed to report for an examination performed in conjunction with a claim for increase, the claim would be denied.  38 C.F.R. § 3.655(a), (b) (1993).  Examples of good cause included illness or hospitalization of the claimant.  Id.  The regulation also provided that if a claimant failed to report for a reexamination and the issue was continuing entitlement, VA would provide a pretermination notice notifying the payee that payment for the disability would be discontinued or reduced to a lower evaluation.  Such notice was required to include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights.  The claimant was also provided 60 days to indicate his or her willingness to report for a reexamination or present additional evidence.  38 C.F.R. § 3.655(c).  

The Board finds that the RO in July 1993 considered the correct facts as they then existed and correctly applied the statutory or regulatory provisions extant at that time.  The Veteran was scheduled for a VA examination in March 1993 to determine the severity of his service-connected flat feet and he failed to appear.  The April 1993 letter mailed to the Veteran complied with 38 C.F.R. § 3.655(c) as it notified the Veteran that his disability compensation would be reduced based on his failure to report for the examination, included a statement of the Veteran's rights, the proposed effective date of the action, and allowed 60 days for the presentation of additional evidence.  The Veteran did not respond, and his disability rating was reduced in July 1993 in accordance with 38 C.F.R. § 3.655.

The Veteran was hospitalized at the time of the scheduled March 1993 VA examination and this is considered good cause for a failure to report for an examination under 38 C.F.R. § 3.655(a) (1993).  However, VA provided a 60 day window of opportunity in the April 1993 pretermination notice for the Veteran to allege good cause for his failure to appear.  No response was received from the Veteran and as a result, the RO followed the procedural and administrative protocol provided by the regulations at the time and reduced the Veteran's disability rating.  The Veteran has alleged that he was not able to respond to VA's notice due to his mental status following his discharge from the psychiatric facility, but without any reply to the RO's repeated requests for information and evidence in 1993, VA had no knowledge of the Veteran's mental state or physical capabilities.  

The Board has also considered whether VA had constructive knowledge of the Veteran's hospitalization in March 1993 as he was detained at a VA psychiatric facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder).   The failure to consider VA treatment records that are constructively of record may, depending on the circumstances of the case, constitute CUE.   See VAOPGCPREC 12-95 (May 10, 1995).  In this case, the VA treatment records merely documented that the Veteran was hospitalized at the time of the scheduled VA examination in March 1993.  They did not provide any evidence regarding the Veteran's state of mind in the months following his discharge.  VA attempted to contact the Veteran in April 1993 (after his release from psychiatric care) and asked that he submit evidence of his willingness to report for the missed examination.  As discussed above, the Veteran was provided 60 days to notify VA that he could report for an examination or report good cause for his failure to appear, and no response was received.  As a result, VA reduced the disability rating for the Veteran's service-connected bilateral flat feet in July 1993 in accordance with 38 C.F.R. § 3.655 (1993).  In short, VA correctly applied the statutory and regulatory provisions extant in July 1993 to the correct facts as they were known at the time.  

Given the law in effect at the time of the July 1993 administrative decision and the evidence of record, there is no showing that the RO committed CUE in its administrative decision with respect to the reduction of the rating for the Veteran's bilateral flat foot disability from 10 percent to noncompensable effective July 1, 1993.  CUE has not been shown in the July 1993 administrative decision, and the claim must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's contentions concerning CUE in the July 1993 administrative decision, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding the claim for an increased rating, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial November 2007 adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim for an increased rating was readjudicated in the April 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating.  Such examinations considered the Veteran's reported medical history, consistent with that contained in the claims folder, and clinical findings on examination.  Findings sufficient to rate the disability at issue under applicable diagnostic code criteria were provided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for orthopedic impairment from bilateral flat feet with a bunion deformity of the left great toe and residual scars is denied.

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment of the left foot from bilateral flat feet with a bunion deformity of the left great toe and residual scars for the period beginning May 4, 2010 is granted.  

Entitlement to revision of reversal of the July 1993 administrative decision that reduced the disability rating for bilateral flat feet with a bunion deformity of the left great toe from 10 percent to noncompensable based on CUE is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


